Citation Nr: 1727762	
Decision Date: 07/17/17    Archive Date: 07/27/17

DOCKET NO.  05-36 676	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Portland, Oregon


THE ISSUES

1.  Entitlement to service connection for headaches.

2.  Entitlement to service connection for chronic obstructive pulmonary disorder (COPD), to include as due to in-service exposure to asbestos, arsenic, and/or other environmental toxins.

3.  Entitlement to service connection for diabetes mellitus, to include as due to in-service exposure to an herbicide agent, arsenic and/or other environmental toxins.

4.  Entitlement to service connection for ischemic heart disease, to include as due to in-service exposure to an herbicide agent, arsenic and/or other environmental toxins.

5.  Whether new and material evidence has been received to reopen a claim for service connection for bilateral leg amputation, to include as secondary to diabetes mellitus.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Neilson, Counsel


INTRODUCTION

The Veteran had active military service from July 1963 to July 1967.

This appeal to the Board of Veterans' Appeals (Board) arose from July 2004, August 2011, and August 2013 rating decisions.

In the July 2004 rating decision, the RO denied service connection for PTSD, a skin condition, headaches, a right eye condition, and residuals of right pinna hematoma.  In August 2004, the RO received the Veteran's notice of disagreement (NOD).  A statement of the case (SOC) was issued in October 2005 and the Veteran filed and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in November 2005.  Additional evidence was associated with the Veteran's claims file and supplemental SOCs (SSOCs) were issued in February and March 2006.

Also in July 2004, the Veteran filed claims for service connection for diabetes mellitus and below the knee amputation of the right leg.  In December 2005, the RO denied service connection for diabetes mellitus and for bilateral above the knees amputation.  The Veteran filed an NOD in April 2006 and an SOC was issued in August 2006.  The Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) that same month.

Additional evidence was associated with the Veteran's claims file and an SSOC was issued in July 2009.  The Veteran's claim for service connection for PTSD, a skin condition, headaches, a right eye condition, residuals of right pinna hematoma, diabetes mellitus and, bilateral above the knees amputations were certified for appeal in August 2009.  

In a written statement, received in September 2009, the Veteran withdrew his appeal as to the claim for service connection for PTSD.  Also in September 2009, the Veteran testified at a Board hearing before a Veterans Law Judge (VLJ)  at the RO.  A transcript of the hearing has been associated with the claims file.  

In January 2011, the Board denied, among other things, claims for service connection for diabetes mellitus and bilateral above the knee amputations.  The Board also remanded for further development claims for service connection for a skin disability, headaches, a right eye disability, and a right ear disability.

In September 2011, after accomplishing the requested action regarding the remanded claims for service connection for a skin disability, headaches, a right eye disability, and a right ear disability, the AOJ continued to deny those claims (as reflected in a September 2011 SSOC), and returned the matters to the Board for further appellate consideration.  

In a February 2012 decision, the Board denied the Veteran's claims for service connection for a skin disability, headaches, a right eye disability, and a right ear disability.  The Veteran filed an appeal to the United States Court of Appeals for Veterans Claims (Court).

In February 2012, the Veteran filed claim for service connection for heart disease, lung disease, and diabetes mellitus, alleging in-service exposure to asbestos.  The Veteran also sought nonservice-connected pension benefits.  It appears that the RO also considered the Veteran's statements to encompass a claim of service connection for bilateral above the knee amputations.  See August 2013 rating decision; April 2013 VCAA notice letter.

In May 2013, the Veteran's representative and VA's General Counsel filed a Joint Motion for Partial Remand (Joint Motion) with the United States Court of Appeals for Veterans Claims (Court) to vacate the Board's February 2012 decision as to the denial  of  service connection for headaches, a right eye disability, and a right ear disability; the  motion was granted by the Court that same month.  The Board's denial of service connection for a skin disability was not disturbed by the Joint Motion or the Court's order granting the Joint Motion.

In an August 2013 rating decision, the RO awarded service connection for PTSD and denied service connection for COPD.  The RO also confirmed and continued that previous denial of service connection for ischemic heart disease, and declined to reopen the previously denied claims of service connection for diabetes mellitus and bilateral above the knee amputations.  The Veteran filed an NOD in September 2013 with the RO's decision as regards to his claims of service connection for COPD, ischemic heart disease, diabetes mellitus, and above the knee amputations.

In September 2013, the Board remanded for additional development the claims for service connection for headaches, a right eye disability, and a right ear disability (recharacterized as a claim for service connection for residuals of right pinna hematoma).  

In September 2014, the RO issued an SOC that addressed, among other things, claims of service connection for COPD and ischemic heart disease, and whether new and material evidence had been received to reopen the claims for service connection for diabetes mellitus and/or bilateral leg amputations.  The Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) that same month.  On his VA Form 9, the Veteran checked the box indicating his desire to testify during a Board video-conference hearing.  

In January 2015, after accomplishing the requested action as regards to the Veteran's remanded claims for service connection for headaches, a right eye disability, and residuals of right pinna hematoma, the RO continued to deny those claims (as reflected in a January 2015 SSOC), and returned the matters to the Board for further appellate consideration.  

In June 2015, the Veteran testified during a hearing before the undersigned Veterans Law Judge regarding, among other things, the claims for service connection for COPD, heart disease, diabetes mellitus, and bilateral above the knee amputations.

In December 2015, the Veteran was informed that the Veterans Law Judge who had conducted the September 2009, during which testimony was taken on the claims for service connection for headaches, a right eye disability, and residuals of right pinna hematoma, was no longer employed at the Board.  The Veteran was informed his appeal would be reassigned to another Veterans Law Judge for decision and was notified that he could request another hearing before a different Veterans Law Judge.  In correspondence received on December 22, 2015, the Veteran stated that he did not wish to appear at another Board hearing.

In an August 2016 decision, the Board denied, among other things, service connection for a right eye disability and for residuals of right pinna hematoma.  The Board also determined that the criteria for reopening the claim for service connection for diabetes mellitus were met, as evidence received since the January 2011 Board decision triggered VA's duty to obtain an examination and/or opinion and raised a reasonable possibility of substantiating the Veteran's service connection claim-albeit, under alternative theory of entitlement not previously considered.  The Board then remanded for additional development the claims of service connection for diabetes mellitus, as well as the claims for service connection for headaches, COPD, and heart disease.  The Board also deferred adjudication of whether new and material had been received to reopen claim a claim of service connection for bilateral above the knee amputations, and remanded that matter to be decided after the intertwined issue of service connection for diabetes mellitus has been adjudicated.

In November 2016, after accomplishing the requested action as regards to the Veteran's remanded claims for service connection for headaches, diabetes mellitus, COPD, and heart disease, the RO continued to deny those claims as well as the claims for service connection for bilateral leg amputations (as reflected in a November 2016 SSOC), and returned the matters to the Board for further appellate consideration.  


FINDINGS OF FACT

In May 2017, prior to the promulgation of a decision by the Board in this case, the Veteran died.


CONCLUSION OF LAW

Due to the death of the Veteran, the Board has no jurisdiction to adjudicate the merits of his claims on appeal, at this time.  38 U.S.C.A. § 7104(a) (West 2014); 38 C.F.R. § 20.1302 (2016).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Unfortunately, the Veteran (the appellant) died during the pendency of the appeal.  (His death was on May 27, 2017, according to information provided by the RO and verified by information provided to VA by the Social Security Administration.)  As a matter of law, appellants' claims do not survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34   (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This appeal on the merits has become moot by virtue of the death of the Veteran and must be dismissed for lack of jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2014); 38 C.F.R. § 20.1302  (2016).

In reaching this determination, the Board intimates no opinion as to the merits of this appeal or to any derivative claim brought by a survivor of the Veteran.  38 C.F.R. § 20.1106 (2016). 

The Board's dismissal of this appeal does not affect the right of an eligible person to file a request to be substituted as the appellant for purposes of processing the claim to completion.  Such request must be filed not later than one year after the date of the appellant's death. See 38 U.S.C.A. § 5121A (West 2014); 38 C.F.R. § 3.1010(b) (2016).  A person eligible for substitution includes "a living person who would be eligible to receive accrued benefits due to the claimant under section 5121(a) of this title . . . ."  38 U.S.C.A. § 5121A (West 2014); see 38 C.F.R. § 3.1010(a) (2016).  An eligible party seeking substitution in an appeal that has been dismissed by the Board due to the death of the claimant should file a request for substitution with the VA office from which the claim originated (listed on the first page of this decision).  38 C.F.R. § 3.1010(b) (2016). 


ORDER

The appeal is dismissed.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


